
	
		IIA
		Calendar No. 183
		109th CONGRESS
		1st Session
		S. J. RES. 15
		[Report No. 109–113]
		IN THE SENATE OF THE UNITED STATES
		
			April 19, 2005
			Mr. Brownback (for himself, Mr. Dorgan, Mr. Dodd, Mr. Inouye, Mr. Cochran, Mr. Akaka, Mrs. Boxer, Mr. Crapo, Mr. Johnson, Ms. Landrieu, Mr. Lautenberg, Ms. Cantwell, and Mr. Inouye) introduced the following joint resolution; which was read twice and referred to the Committee on Indian Affairs
		
		
			July 28, 2005
			Reported by Mr. McCain, without amendment
		
		JOINT RESOLUTION
		To acknowledge a long history of official depredations and ill-conceived policies by the United
			 States Government regarding Indian tribes and offer an apology to all
			 Native Peoples on behalf of the United States.
	
	
		
			Whereas the ancestors of today's Native Peoples inhabited the land of the present-day United States
			 since time immemorial and for thousands of years before the arrival of
			 peoples of European descent;
		
			Whereas the Native Peoples have for millennia honored, protected, and stewarded this land we
			 cherish;
		
			Whereas the Native Peoples are spiritual peoples with a deep and abiding belief in the Creator, and
			 for millennia their peoples have maintained a powerful spiritual
			 connection to this land, as is evidenced by their customs and legends;
		
			Whereas the arrival of Europeans in North America opened a new chapter in the histories of the
			 Native Peoples;
		
			Whereas, while establishment of permanent European settlements in North America did stir conflict
			 with nearby Indian tribes, peaceful and mutually beneficial interactions
			 also took place;
		
			Whereas the foundational English settlements in Jamestown, Virginia, and Plymouth, Massachusetts,
			 owed their survival in large measure to the compassion and aid of the
			 Native Peoples in their vicinities;
		
			Whereas in the infancy of the United States, the founders of the Republic expressed their desire
			 for a just relationship with the Indian tribes, as evidenced by the
			 Northwest Ordinance enacted by Congress in 1787, which begins with the
			 phrase, The utmost good faith shall always be observed toward the Indians;
		
			Whereas Indian tribes provided great assistance to the fledgling Republic as it strengthened and
			 grew, including invaluable help to Meriwether Lewis and William Clark on
			 their epic journey from St. Louis, Missouri, to the Pacific Coast;
		
			Whereas Native Peoples and non-Native settlers engaged in numerous armed conflicts;
		
			Whereas the United States Government violated many of the treaties ratified by Congress and other
			 diplomatic agreements with Indian tribes;
		
			Whereas this Nation should address the broken treaties and many of the more ill-conceived Federal
			 policies that followed, such as extermination, termination, forced removal
			 and relocation, the outlawing of traditional religions, and the
			 destruction of sacred places;
		
			Whereas the United States forced Indian tribes and their citizens to move away from their
			 traditional homelands and onto federally established and controlled
			 reservations, in accordance with such Acts as the Indian Removal Act of
			 1830;
		
			Whereas many Native Peoples suffered and perished—
			
				(1)
				during the execution of the official United States Government policy of forced removal, including
			 the infamous Trail of Tears and Long Walk;
			
				(2)
				during bloody armed confrontations and massacres, such as the Sand Creek Massacre in 1864 and the
			 Wounded Knee Massacre in 1890; and
			
				(3)
				on numerous Indian reservations;
			
			Whereas the United States Government condemned the traditions, beliefs, and customs of the Native
			 Peoples and endeavored to assimilate them by such policies as the
			 redistribution of land under the General Allotment Act of 1887 and the
			 forcible removal of Native children from their families to faraway
			 boarding schools where their Native practices and languages were degraded
			 and forbidden;
		
			Whereas officials of the United States Government and private United States citizens harmed Native
			 Peoples by the unlawful acquisition of recognized tribal land and the
			 theft of tribal resources and assets from recognized tribal land;
		
			Whereas the policies of the United States Government toward Indian tribes and the breaking of
			 covenants with Indian tribes have contributed to the severe social ills
			 and economic troubles in many Native communities today;
		
			Whereas, despite the wrongs committed against Native Peoples by the United States, the Native
			 Peoples have remained committed to the protection of this great land, as
			 evidenced by the fact that, on a per capita basis, more Native people have
			 served in the United States Armed Forces and placed themselves in harm's
			 way in defense of the United States in every major military conflict than
			 any other ethnic group;
		
			Whereas Indian tribes have actively influenced the public life of the United States by continued
			 cooperation with Congress and the Department of the Interior, through the
			 involvement of Native individuals in official United States Government
			 positions, and by leadership of their own sovereign Indian tribes;
		
			Whereas Indian tribes are resilient and determined to preserve, develop, and transmit to future
			 generations their unique cultural identities;
		
			Whereas the National Museum of the American Indian was established within the Smithsonian
			 Institution as a living memorial to the Native Peoples and their
			 traditions; and
		
			Whereas Native Peoples are endowed by their Creator with certain unalienable rights, and that among
			 those are life, liberty, and the pursuit of happiness: Now, therefore, be
			 it
		
	
		
			1.
			Acknowledgment and apology
			The United States, acting through Congress—
			
				(1)
				recognizes the special legal and political relationship the Indian tribes have with the United
			 States and the solemn covenant with the land we share;
			
				(2)
				commends and honors the Native Peoples for the thousands of years that they have stewarded and
			 protected this land;
			
				(3)
				recognizes that there have been years of official depredations, ill-conceived policies, and the
			 breaking of covenants by the United States Government regarding Indian
			 tribes;
			
				(4)
				apologizes on behalf of the people of the United States to all Native Peoples for the many
			 instances of violence, maltreatment, and neglect inflicted on Native
			 Peoples by citizens of the United States;
			
				(5)
				expresses its regret for the ramifications of former wrongs and its commitment to build on the
			 positive relationships of the past and present to move toward a brighter
			 future where all the people of this land live reconciled as brothers and
			 sisters, and harmoniously steward and protect this land together;
			
				(6)
				urges the President to acknowledge the wrongs of the United States against Indian tribes in the
			 history of the United States in order to bring healing to this land by
			 providing a proper foundation for reconciliation between the United States
			 and Indian tribes; and
			
				(7)
				commends the State governments that have begun reconciliation efforts with recognized Indian tribes
			 located in their boundaries and encourages all State governments similarly
			 to work toward reconciling relationships with Indian tribes within their
			 boundaries.
			
			2.
			Disclaimer
			Nothing in this Joint Resolution—
			
				(1)
				authorizes or supports any claim against the United States; or
			
				(2)
				serves as a settlement of any claim against the United States.
			
	
		July 28, 2005
		Reported without amendment
	
